NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 02 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-30240

              Plaintiff - Appellee,              D.C. No. 3:01-CR-00131-JKS-1

  v.
                                                 MEMORANDUM*
ANNIE B. SHINAULT,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Alaska
                James K. Singleton, Senior District Judge, Presiding

                             Submitted July 28, 2010**
                                Anchorage, Alaska

Before: SCHROEDER, O’SCANNLAIN and CLIFTON, Circuit Judges.

       Annie B. Shinault admitted violations of the conditions of her supervised

release. She appeals her 24-month sentence imposed consecutive to her state

sentence, arguing that the sentence was unreasonable because the district court


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failed to consider all of the relevant sentencing factors under 18 U.S.C. § 3553(a).

She also argues that the district court committed plain error by failing to require

written affidavits and full briefing regarding the impact of a federal detainer on her

rehabilitative options. As the parties are familiar with the facts, procedural history,

and arguments, we will not recount them here. We affirm.

      The district court did not commit any significant procedural error. When the

record makes clear that the sentencing judge considered the evidence and

arguments, and that this or similar reasoning underlies the judge’s conclusion, the

judge need not explicitly state the he had heard and considered the evidence and

argument. Rita v. United States, 551 U.S. 338, 359 (2007). “The district court

need not tick off each of the 18 U.S.C. § 3553(a) factors to show that it has

considered them.” United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). The record indicates the district court considered all relevant sentencing

factors, including Shinault’s age, history and characteristics, and need for

rehabilitation.

      Furthermore, the sentence was substantively reasonable. The district court

imposed the maximum sentence as provided by 18 U.S.C. § 3583(e). The record

indicates Shinault has an extensive criminal history and poses a great danger to the

community. Despite Shinault’s advanced age at the time of release from her state


                                           2
sentence, the district court was entitled to conclude Shinault is likely to continue

her violent behavior. That conclusion was not clearly erroneous. The district court

properly weighed the appropriate factors against Shinault’s demonstrated lack of

success in rehabilitative programs.

      The district court did not commit plain error by failing to require written

affidavits regarding the impact of a federal detainer on Shinault’s rehabilitative

options. Only notice of the revocation hearing, the alleged violation, and right to

counsel, as well as an opportunity to be heard and to question any witnesses, are

required. Fed. R. Crim. P. 32.1(b)(1)(B). The district court complied with this

requirement, and Shinault concedes that she received notice of the alleged violation

and the supporting statutory provision. There is no authority to sustain Shinault’s

contention that, under the federal rules or the Fourteenth Amendment of the United

States Constitution, the district court should have required written affidavits

regarding the government’s legal arguments.

      In addition, the absence of written affidavits on the impact of a federal

detainer on Shinault’s options for rehabilitation did not affect Shinault’s substantial

rights since the district court concluded that any rehabilitation would be ineffective

nonetheless.

      AFFIRMED.


                                          3